Title: To Thomas Jefferson from United States Senate, 7 April 1808
From: United States Senate
To: Jefferson, Thomas


                  
                     In Senate of the United States.April 7. 1808.
                  
                  Resolved, That the President of the United States be requested to lay before this house, Matthew Nimmo’s letter to him of 28h. Nov. 1806, and any other letter or letters of the said Nimmo, relative to any supposed connexion of John Smith of Ohio, with the conspiracy of Aaron Burr; and also the letter of the said John Smith of January 1807, enclosing the depositions of himself and his son.
                  Attest,
                  
                     Sam A. Otis Secretary.
                  
               